On the original hearing we dismissed the appeal for want of jurisdiction ratione materiæ on the theory that the only issue presented was whether or not the plaintiff had defaulted in the timely payment of $20 for a 6 months' extension of a mineral lease. The lease covered 40 acres, and the original price was $40. There was no allegation of value in the original petition, but in a supplemental petition it was alleged that the value of the plaintiff's rights under the lease contract was not less than $2,500.
The plaintiff testified on the trial: That he estimated the lease to be worth $2,500. That this was the only way he could arrive at a valuation. The land was worth nothing, and the timber was worth but little.
The plaintiff, after so testifying, was offered the land with all of the timber and oil privileges for $1,500, which offer he declined.
After a reconsideration, we are still of the opinion that we are without jurisdiction to entertain this appeal, as it is not made to appear affirmatively that the matter in dispute *Page 5 
has an actual potential value exceeding $2,000.
We should, however, under the circumstances, have transferred the case to the Court of Appeal.
Section 29, art. 7, Constitution 1921, gives to the Courts of Appeal appellate jurisdiction in all civil matters of which the district courts have exclusive original jurisdiction, regardless of the amount involved, and of which the Supreme Court is not given jurisdiction.
The case is one which was within the exclusive original jurisdiction of the district court of Sabine parish, and, the value of the object being less than $2,000, the appeal should have gone directly to the Court of Appeal.
It is therefore ordered that this case be transferred to the Court of Appeal, Second Circuit, sitting at Shreveport, upon the appellant filing the transcript in that court within 30 days from the date this decree is handed down. And on failure to do so the appeal shall be considered as dismissed; the appellant to pay the costs incurred in this court.